

	

		II

		109th CONGRESS

		2d Session

		S. 2282

		IN THE SENATE OF THE UNITED STATES

		

			February 14, 2006

			Mr. Santorum introduced

			 the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend title XVIII of the Social Security Act to

		  provide for access to telehealth services in the home.

	

	

		1.Short titleThis Act may be cited as the

			 Medicare Home Health Telehealth Access

			 Act of 2006.

		2.Access to

			 telehealth services in the home

			(a)In

			 generalSection 1895(e) of

			 the Social Security Act (42 U.S.C. 1395fff(e)) is amended to read as

			 follows:

				

					(e)Coverage of

				telehealth services

						(1)In

				generalThe Secretary shall

				include telehealth services that are furnished via a telecommunication system

				by a home health agency to an individual receiving home health services under

				section 1814(a)(2)(C) or 1835(a)(2)(A) as a home health visit for purposes of

				eligibility and payment under this title if the telehealth services—

							(A)are ordered as part of a plan of care

				certified by a physician pursuant to section 1814(a)(2)(C) or

				1835(a)(2)(A);

							(B)do not substitute for in-person home health

				services ordered as part of a plan of care certified by a physician pursuant to

				such respective section; and

							(C)are considered the equivalent of a visit

				under criteria developed by the Secretary under paragraph (3).

							(2)Physician

				certificationNothing in this

				section shall be construed as waiving the requirement for a physician

				certification under section 1814(a)(2)(C) or 1835(a)(2)(A) for the payment for

				home health services, whether or not furnished via a telecommunication

				system.

						(3)Criteria for

				visit equivalency

							(A)StandardsThe Secretary shall establish standards and

				qualifications for categorizing and coding under HCPCS codes telehealth

				services under this subsection as equivalent to an in-person visit for purposes

				of eligibility and payment for home health services under this title. In

				establishing the standards and qualifications, the Secretary may distinguish

				between varying modes and modalities of telehealth services and shall

				consider—

								(i)the nature and amount of service time

				involved; and

								(ii)the functions of the

				telecommunications.

								(B)LimitationA telecommunication that consists solely of

				a telephone audio conversation, facsimile, electronic text mail, or

				consultation between two health care practitioners is not considered a visit

				under this subsection.

							(4)Telehealth

				service

							(A)DefinitionFor purposes of this section, the term

				telehealth service means technology-based professional

				consultations, patient monitoring, patient training services, clinical

				observation, assessment, or treatment, and any additional services that utilize

				technologies specified by the Secretary as HCPCS codes developed under

				paragraph (3).

							(B)Update of hcpcs

				codesThe Secretary shall

				establish a process for the updating, not less frequently than annually, of

				HCPCS codes for telehealth services.

							(5)Conditions for

				payment and coverageNothing

				in this subsection shall be construed as waiving any condition of payment under

				sections 1814(a)(2)(C) or 1835(a)(2)(A) or exclusion of coverage under section

				1862(a)(1).

						(6)Cost

				reportingNotwithstanding any

				provision to the contrary, the Secretary shall provide that the costs of

				telehealth services under this subsection shall be reported as a reimbursable

				cost center on any cost report submitted by a home health agency to the

				Secretary.

						.

			(b)Effective

			 date

				(1)The amendment made

			 by subsection (a) shall apply to telehealth services furnished on or after

			 October 1, 2006. The Secretary of Health and Human Services shall develop and

			 implement criteria and standards under section 1895(e)(3) of the Social

			 Security Act, as amended by subsection (a), by no later than July 1,

			 2006.

				(2)In

			 the event that the Secretary has not complied with these deadlines, beginning

			 October 1, 2006, a home health visit for purpose of eligibility and payment

			 under title XVIII of the Social Security Act shall include telehealth services

			 under section 1895(e) of such Act with the aggregate of telecommunication

			 encounters in a 24-hour period considered the equivalent of one in-person

			 visit.

				3.Remote monitoring

			 pilot projects

			(a)Pilot program

			 authorizedThe Secretary of

			 Health and Human Services (in this section referred to as the

			 Secretary) shall initiate and carry out pilot projects (each in

			 this section referred to as a pilot project) in a variety of

			 geographic locations that provide incentives to home health agencies to utilize

			 home monitoring and communications technologies that will—

				(1)enhance health outcomes for individuals

			 enrolled under parts A and B of title XVIII of the Social Security Act;

			 and

				(2)reduce part A and B program expenditures

			 for institutional and other providers, practitioners, and suppliers of health

			 care items and services.

				(b)Individuals

			 within the scope of pilot

				(1)In

			 generalThe Secretary shall

			 specify, in accordance with this subsection, the criteria for identifying those

			 individuals who shall be considered within the scope of the pilot projects

			 under this section for purposes of the incentive payments under subsection (c)

			 and for assessment of the effectiveness of the home health agency in achieving

			 the objectives of the section.

				(2)Participation of

			 individuals not receiving home health servicesParticipation in these pilot projects shall

			 not be limited to individuals receiving home health services under part A or

			 part B of title XVIII of the Social Security Act.

				(c)Incentive

			 payments

				(1)In

			 generalSubject to paragraph

			 (2), the Secretary shall pay to each home health agency participating in a

			 pilot project an amount for each year under the pilot project equal to at least

			 50 percent of the reduction in expenditures under such parts realized for such

			 year due to the agency’s participation in the project. The computation of such

			 reduction shall be based on the Secretary’s estimate of the amount by which the

			 amount of expenditures under such parts for the individuals under the pilot

			 project is less than the amount that would have been expended under such parts

			 for such individuals if the project were not implemented. In determining the

			 estimate, the Secretary may use estimates for expenditures for individuals who

			 are not participating in the project and who are comparable to individuals

			 participating in the project.

				(2)Limitation on

			 expendituresThe Secretary

			 shall limit incentive payments under this subsection as necessary to ensure

			 that the aggregate expenditures under title XVIII of the Social Security Act

			 (inclusive of such incentive payments) with respect to patients within the

			 scope of the pilot projects do not exceed the amount that the Secretary

			 estimates would be expended under such title if the pilot projects under this

			 section were not implemented.

				(d)ConstructionNothing in this section shall limit the

			 amount of payment (other than under subsection (c)) a home health agency may

			 receive for home health services provided to eligible individuals under part A

			 or part B of title XVIII of the Social Security Act.

			(e)Implementation

			 dateThe Secretary shall

			 implement the pilot projects authorized by this section no later than nine

			 months after the date of the enactment of this Act.

			(f)Expansion of the

			 pilot projectIf the

			 Secretary determines that any of the pilot projects—

				(1)result in a decrease in Federal

			 expenditures under title XVIII of the Social Security Act; and

				(2)maintain or enhance health outcomes for the

			 participating beneficiaries,

				the

			 Secretary may initiate or extend comparable projects in additional

			 areas.

